Citation Nr: 0831454	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to October 
1987.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Hartford , 
Connecticut , which denied the benefits sought on appeal.
 
The veteran appeared at a Board hearing via video conference 
in January 2007 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.
 
In July 2007, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington , DC , for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the probative evidence indicates 
that there is no current diagnosis of PTSD or a medical link 
between the veteran's claimed symptoms and his active 
service.
 
2.  The preponderance of the probative evidence indicates 
that a major depressive disorder was not incurred or 
aggravated in or by active service.
 
 
CONCLUSIONS OF LAW
 
1.  PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159(c), 3.303, 
3.304(f) (2007).
 
2.  A major depressive disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In September 2004 and 
February 2005 pre-decision letters, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Pursuant to the Board's remand, an August 
2007 letter reiterated the 2004 and 2005 notice and also 
provided adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, following issuance of the August 2007 
letter, the claim was readjudicated, as shown in the January 
2008 Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  Thus, the Board finds all VCAA notice 
requirements were met.
 
VA has also fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  He claimant was provided the 
opportunity to present pertinent evidence and testimony.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulation
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38  C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  
 


Analysis
 
Major depressive disorder.  Service treatment records are 
negative for any entries related to complaints, findings, or 
treatment for, any psychiatric or psychological 
symptomatology.  A report of examination at separation in 
1987 is not of record.  Notably, a July 1983 report of 
medical examination for reenlistment, and a June 1990 report 
of medical examination for enlistment in the reserve are 
available, and they reveal that the appellant was clinically 
normal from a psychiatric perspective.  Further, the 
veteran's July 1983 and June 1990 Reports Of Medical History 
are negative for any indication of complaints related to 
symptoms of depression or other acquired mental disorder.
 
VA treatment records note the veteran's history of depression 
secondary to alcohol dependence and drug abuse.  None of 
these records, however, note any comment or opinion to the 
effect that his depressive disorder is causally linked to his 
active service.  Thus, the preponderance of the probative 
evidence is against this claim.
 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 
38 C.F.R. incorporates the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition as the governing criteria for diagnosing PTSD.
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  
 
If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).
 
The stressor claimed by the veteran is a non-combat stressor 
and in fact is only casually related to his active service.  
According to his submissions, a close friend whom he 
recruited into the U.S. Army was stabbed and killed by a 
female shortly after he reported to Ft. Sill, Oklahoma .  The 
veteran had no involvement with the altercation whatsoever; 
he was not stationed at Ft. Sill, at the time nor did he 
witness the incident.  He believes, however, that he is 
responsible for his friend's death.  The RO could not confirm 
the stressor through official sources, but the veteran 
submitted a copy of a newspaper article that reported the 
stabbing death of a soldier with the same name as the 
veteran's friend.
 
VA treatment records note no report of the claimed stressor 
by the veteran until 2004.  VA providers consistently note 
the veteran does not meet the criteria for a diagnosis of 
PTSD because his stressor did not meet Criterion A.  See DSM-
IV.  A January 2005 entry, however, notes a VA physician 
decided to diagnose the veteran as positive for PTSD, non-
combat.  As a result, he was afforded an examination.
 
The June 2006 examination report notes the examiner's review 
of the claims file and noted the prior entries that the 
veteran did not meet the criteria for a PTSD diagnosis, as 
well as the 2005 diagnosis of non-combat PTSD.  The examiner 
noted the 2005 diagnosis did not provide an assessment of the 
symptoms or a rationale for the diagnosis.  Also noted by the 
examiner was a May 2005 assessment that noted the veteran's 
claimed stressor did not meet Criterion A for PTSD, but the 
examiner opined it still might be a source of distress and 
warrant further treatment.
 
On examination, the veteran told the examiner that after 
learning of his friend's death, he became being very 
distressed and tearful, and described feeling guilty ever 
since.  He continued serving in the Army afterwards, and he 
denied any formal mental health treatment during his 
service.  The examiner noted the veteran was generally a poor 
and vague historian who was quite guarded.  He had difficulty 
dating the onset of his mental health problems to any 
particular time-either during or after his active service.  
When asked by the examiner why he perceived any relationship 
between his mental health problems and his friend's death, 
the veteran stated he never connected the two.  He knew he 
was depressed, but he did not know why.  The examiner found 
the veteran's symptoms as described by him to be consistent 
with those documented in his treatment records.
 
The examiner rendered Axis I diagnoses of schizo-affective 
disorder,  alcohol dependence, and cocaine abuse.  The latter 
two disorders were opined to be in full sustained remission 
when in a controlled environment.  He noted the veteran 
presented with a history of chronic mental illness and 
substance abuse.  The veteran's description of a military-
related stress did not meet Criterion A for PTSD.  Further, 
the veteran's symptoms and complaints did not support a 
causal connection between the claimed event and his current 
disorder, though it is a source of ongoing distress.
 
The Board finds nothing in the veteran's voluminous records 
that contradicts the examiner's opinion.  VA records of the 
veteran's in-and out-patient treatment note his distress over 
the termination of a relationship with a female, whom he 
described as mentally unstable.  Interestingly, a June 2004 
entry notes the veteran's report of an instance where the ex-
girlfriend spread gasoline around the house the veteran lived 
in with the intent to ignite it while he was sleeping.  He 
reported he still had nightmares related to the incident.  
The examiner noted rule out PTSD related to a non-military 
stressor.
 
The Board is constrained to find the preponderance of the 
evidence is against both claims.  38 C.F.R. §§ 3.303, 
3.304(f).  The benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER
 
Entitlement to service connection for PTSD is denied.
 
Entitlement to service connection for depression is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


